Case 20-69479-sms       Doc 12    Filed 11/19/20 Entered 11/19/20 14:16:57            Desc Main
                                  Document     Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: November 19, 2020
                                                         _________________________________

                                                                    Sage M. Sigler
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                              :       CHAPTER 11
                                                    :
INTERNATIONAL HOLDINGS, LLC                         :       CASE NO. 20-69479-SMS
                                                    :
      DEBTOR.                                       :
___________________________________                 :

                                 ORDER DISMISSING CASE


       On October 14, 2020, the United States Trustee filed a Motion to Dismiss (“Motion”)

[Docket No. 9]. A telephonic hearing on the Motion to Dismiss was held on November 18, 2020.

Shawna Staton appeared for the United States Trustee. No appearance was made by or on behalf

of Debtor and the Motion to Dismiss was granted at the hearing.

       The Motion is based upon the filing of this case pro se without an attorney.

                                                1
Case 20-69479-sms         Doc 12     Filed 11/19/20 Entered 11/19/20 14:16:57           Desc Main
                                     Document     Page 2 of 3



        Debtor in this case is an entity. Because Debtor is an entity, it cannot represent itself in

this bankruptcy case. Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985), cert. denied,

474 U.S. 1058 (1986). (“The rule is well established that a corporation is an artificial entity that

can act only through agents, cannot appear pro se, and must be represented by counsel.”).

        In her Motion, the United States Trustee points out that Debtor filed a previous chapter 11

bankruptcy pro se on March 3, 2020, case number 20-63869-SMS, which was dismissed for lack

of counsel on April 2, 2020, and requests that Debtor be barred from filing another bankruptcy

case for 180 days.

        The record shows Debtor has not retained counsel. No response has been filed to the

United States Trustee’s Motion, no one has appeared in opposition to the Motion, and good cause

exists for the Motion to be granted.

        It is therefore

        ORDERED that pursuant to 11 U.S.C. § 1112(b), the motion is granted, and case no. 20-

20-69479-SMS is dismissed. It is further ORDERED that pursuant to 11 U.S.C. §109(g), Debtor

may not file another voluntary petition for relief under the Bankruptcy Code for a period of 180

days from the date of entry of this Order.

                                         END OF DOCUMENT
Order prepared by:
NANCY J. GARGULA
UNITED STATES TRUSTEE
/s/ Shawna Staton
Shawna Staton, Trial Attorney
Attorney for the United States Trustee
Georgia Bar No. 640220
United States Department of Justice
Office of the United States Trustee
Suite 362, Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
(404) 331-4437

                                                 2
Case 20-69479-sms      Doc 12    Filed 11/19/20 Entered 11/19/20 14:16:57   Desc Main
                                 Document     Page 3 of 3



                                      DISTRIBUTION LIST
International Holdings, LLC
7641 Kevin Place
Jonesboro, GA 30236-2846

Secretary of the Treasury
15th & Pennsylvania Avenue, NW
Washington DC 20200

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

U. S. Securities and Exchange Commission
Office of Reorganization
Suite 900
950 East Paces Ferry Road, NE
Atlanta, GA 30326-1382

Shawna Staton
United States Department of Justice
Office of the United States Trustee
Suite 362, Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303

AND ALL PARTIES ON THE MAILING MATRIX IN THIS CASE




                                              3
